Exhibit 99.1 Vertex Energy Reports a 240% Increase in Gross Profit for Second Quarter 2013 Compared to Second Quarter 2012 12% Revenue Increase for the Quarter —Conference Call Tomorrow at 10:00 A.M. EDT— HOUSTON(BUSINESS WIRE)Vertex Energy, Inc. (NASDAQ:VTNR), an environmental services company that recycles industrial waste streams and off-specification commercial chemical products, today announced its financial results for the quarter and six months ended June 30, 2013. Financial highlights for the quarter include: · Gross profit increased 240% from the second quarter of 2012 to $2.55 million for the quarter ended June 30, 2013; · Revenue increased 12% from the second quarter of 2012 to $35.1mm; · Company-wide product volume sales increased 19% over Q2 2012; and · Overall per barrel margin increased by 185% relative to the second quarter of last year. Benjamin P. Cowart, Chief Executive Officer of Vertex Energy said, “We are continuing to see improvements in both our gross margin as well as increased volumes as a result of our acquisition in September of last year. During the second quarter of 2013 we experienced positive growth in our Refining and Marketing Division in particular, which helped to offset the lower than expected performance of our Thermal Chemical Extraction Process (“TCEP”) business.Investments made during the second quarter of this year in the TCEP line of business resulted in greater than expected downtime during the quarter, but we anticipate the benefits of this investment to materialize in the fourth quarter of this year.” “We are optimistic regarding our business as we move into the second half of 2013 as we anticipate realizing not only the production volume and cost reduction benefits of our recent TCEP investments, but also an improvement in product pricing,” Mr. Cowart added.“We are continuing to focus on growing our feedstock supply both organically and through potential acquisitions, and processing increased feedstock volume via our TCEP expansion.” Mr. Cowart concluded, “We believe that our investments in the first and second quarter of this year, as well as improved market conditions, will result in a year-end revenue figure of between $140mm and $150mm, with fully diluted earnings per share in the $0.25 to $0.30 range.” CONFERENCE CALL As previously announced, management of Vertex Energy will host a conference call tomorrow, August 15th, at 10:00 a.m. EDT. Those who wish to participate in the conference call may telephone 877-407-4019 from the U.S. International callers may telephone 201-689-8337, approximately 15 minutes before the call. A webcast will also be available at: www.vertexenergy.com. A digital replay will be available by telephone approximately two hours after the completion of the call until September 1, 2013, and may be accessed by dialing 877-660-6853 from the U.S. or 201-612-7415 for international callers, and using the Conference ID #: 417977. ABOUT VERTEX ENERGY, INC. Vertex Energy, Inc. (NASDAQ:VTNR), is a leading environmental services company that recycles industrial waste streams and off-specification commercial chemical products. Its primary focus is recycling used motor oil and other petroleum by-product streams. Vertex Energy purchases these streams from an established network of local and regional collectors and generators. The company also manages the transport, storage and delivery of the aggregated feedstock and product streams to end users, and manages the re-refining of a portion of its aggregated petroleum streams in order to sell them as higher-value end products. Vertex Energy sells its aggregated petroleum streams as feedstock to other re-refineries and fuel blenders or as replacement fuel for use in industrial burners. The re-refining of used motor oil that Vertex Energy manages takes place at the company’s facility, which uses a proprietary Thermal Chemical Extraction Process ("TCEP") technology. Based in Houston, Texas, Vertex Energy also has offices in Georgia and California. More information on the company can be found at www.vertexenergy.com. This press release may contain forward-looking statements, including information about management's view of Vertex Energy's future expectations, plans and prospects, within the safe harbor provisions under The Private Securities Litigation Reform Act of 1995 (the "Act"). In particular, when used in the preceding discussion, the words "believes," "expects," "intends," "plans," "anticipates," or "may," and similar conditional expressions are intended to identify forward-looking statements within the meaning of the Act, and are subject to the safe harbor created by the Act. Any statements made in this news release other than those of historical fact, about an action, event or development, are forward-looking statements. These statements involve known and unknown risks, uncertainties and other factors, which may cause the results of Vertex Energy, its divisions and concepts to be materially different than those expressed or implied in such statements. These risk factors and others are included from time to time in documents Vertex Energy files with the Securities and Exchange Commission, including but not limited to, its Form 10-Ks, Form 10-Qs and Form 8-Ks. Other unknown or unpredictable factors also could have material adverse effects on Vertex Energy's future results. The forward-looking statements included in this press release are made only as of the date hereof. Vertex Energy cannot guarantee future results, levels of activity, performance or achievements. Accordingly, you should not place undue reliance on these forward-looking statements. Finally, Vertex Energy undertakes no obligation to update these statements after the date of this release, except as required by law, and also takes no obligation to update or correct information prepared by third parties that are not paid for by Vertex Energy. VERTEX ENERGY, INC. CONSOLIDATED BALANCE SHEETS (Unaudited) June 30, December 31, ASSETS Current assets Cash and cash equivalents $ $ Accounts receivable, net Inventory Prepaid expenses Total current assets Noncurrent assets Fixed assets, net Intangible assets, net Goodwill Deferred federal income taxes Total noncurrent assets TOTAL ASSETS $ $ LIABILITIES AND STOCKHOLDERS’ EQUITY Current liabilities Accounts payable and accrued expenses $ $ Current portion of long-term debt Total current liabilities Long-term liabilities Long-term debt Contingent consideration Line of credit Deferred federal income tax Total liabilities Commitments and contingencies STOCKHOLDERS’ EQUITY Preferred stock, $0.001 par value per share: 50,000,000 shares authorized Series A Convertible Preferred stock, $0.001 par value, 5,000,000 authorized and 1,345,220 and 1,512,891issued and outstanding at June 30, 2013 andDecember 31, 2012, respectively 1,513 Common stock, $0.001 par value per share; 750,000,000 shares authorized; 17,670,651 and 16,965,464 issued and outstanding at June 30, 2013 and December 31, 2012, respectively Additional paid-in capital Retained earnings Total stockholders’ equity TOTAL LIABILITIES AND STOCKHOLDERS’ EQUITY $
